Citation Nr: 1217017	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected femoral acetabular impingement syndrome, status post labral debriding and osteochondroplasty, right hip with surgery scars (hereafter "right hip disorder").  

2.  Entitlement to a compensable initial rating for the Veteran's service-connected episodic paresthesia of the right hand, secondary to overexertion syndrome.  

3.  Entitlement to a compensable initial rating for the Veteran's service-connected episodic paresthesia of the left hand, secondary to overexertion syndrome.  

4.  Entitlement to a compensable initial rating for the Veteran's service-connected paresthesia of the right foot, secondary to overexertion syndrome.  

5.  Entitlement to a compensable initial rating for the Veteran's service-connected paresthesia of the left foot, secondary to overexertion syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1985 to July 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that in a January 2011 rating decision the RO granted entitlement to a 10 percent rating for the Veteran's service-connected right hip disorder, applicable for the entirety of the period on appeal.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on that issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's service-connected right hip disorder has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of abduction with motion lost beyond 10 degrees, flail joint, or impairment of the femur with nonunion or malunion resulting in moderate knee or hip disability.  

2.  The Veteran's service-connected episodic paresthesia of the right hand, secondary to overexertion syndrome, has been manifested by subjective reports of tingling and numbness, but not by mild incomplete paralysis of the effected nerve.

3.  The Veteran's service-connected episodic paresthesia of the left hand, secondary to overexertion syndrome, has been manifested by subjective reports of tingling and numbness, but not by mild incomplete paralysis of the effected nerve.

4.  The Veteran's service-connected paresthesia of the right foot, secondary to overexertion syndrome, has been manifested by subjective reports of tingling and numbness, but not by mild incomplete paralysis of the effected nerve.

5.  The Veteran's service-connected paresthesia of the left foot, secondary to overexertion syndrome, has been manifested by subjective reports of tingling and numbness, but not by mild incomplete paralysis of the effected nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected right hip disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5019, 5252 (2011).

2.  The criteria for a compensable initial rating for the Veteran's service-connected right hand paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  4.71a, 4.120, 4.123, 4.124, Diagnostic Codes 8515 (2011).

3.  The criteria for a compensable initial rating for the Veteran's service-connected left hand paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  4.71a, 4.120, 4.123, 4.124, Diagnostic Codes 8515 (2011).

4.  The criteria for a compensable initial rating for the Veteran's service-connected right foot paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  4.71a, 4.120, 4.123, 4.124, Diagnostic Codes 8522 (2011).

5.  The criteria for a compensable initial rating for the Veteran's service-connected left foot paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  4.71a, 4.120, 4.123, 4.124, Diagnostic Codes 8522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  
After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Moreover, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal strength, speed coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesion, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board also notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record and all evidence of record indicates that the Veteran is currently employed.  The record does not indicate that the Veteran is unable to work and there is no allegation that his service-connected conditions have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   

The Veteran first claimed entitlement to service connection for the disorders currently at issue in May 2008.  In an October 2008 rating decision the RO granted entitlement to service connection for several conditions, including a right hip disorder and bilateral hand and foot paresthesia secondary to overexertion syndrome.  Each of those conditions was assigned a noncompensable rating effective from August 1, 2008, the day after the Veteran's release from active service.  In March 2009 the Veteran submitted a Notice of Disagreement (NOD) with regard to the ratings assigned for those conditions.  In February 2010 the RO issued a Statement of the Case (SOC), and the Veteran filed a Substantive Appeal (VA Form 9) in March 2010.  

In a January 2011 rating decision and corresponding Supplemental Statement of the Case (SSOC) the RO granted entitlement to a 10 percent rating for the Veteran's service-connected right hip disorder, effective from August 1, 2008, the entirety of the period on appeal.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on that issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The relevant evidence of record includes service treatment records, post-service private treatment records, VA treatment records, VA examination reports and written statements from the Veteran.  The Veteran's service treatment records indicate that he was put on profile in August 2007 for right hip osteoarthritis.  In a September 2007 report of medical history the Veteran stated that his fingers and toes go numb from long periods of standing or holding them in a certain position.  A February 2007 letter associated with the Veteran's service treatment records indicates that the Veteran was to undergo right hip arthroscopy in March 2007 for a labral tear in his hip.  The Veteran's hip surgery was performed in March 2007.  Records from April 2007 indicate that the Veteran was six weeks status post right hip arthroscopy, labral debridement, and ostechondroplasty of the femoral neck.  The Veteran reported that he was doing well.  Physical examination revealed no evidence of flexion contracture.  The Veteran had smooth flexion to 90 degrees, which was symmetric with the contralateral side.  There was no pain with hip flexion and impingement maneuver.  In November 2007 the Veteran stated that his hip hurt worse with activity, rating it a 3 out of 10.  

In June 2008, shortly after his release from active service, the Veteran was afforded a VA examination in support of his service connection claims.  With regard to his right hip, the Veteran reported that it was causing mild to moderate pain occurring between one and fourteen times a month.  

Physical examination revealed normal posture and gait.  There was minimal to mild listing for short periods of time with a tendency of protection of the right hip.  Two stab wound scars were noted on the right hip, but these were not tender and did not result in any functional limitation.  Radiographic imagery was normal other than minimal enthesopathy.  The examiner diagnosed the Veteran with right hip femoral acetabular impingement syndrome with residual chronic pain.  

With regard to his hands and feet, the Veteran reported that he was experiencing intermittent numbness and tingling.  He reported that this sensation was occurring from one to eight times per month.  Physical examination did not reveal any evidence of nerve pathway involvement.  Muscle strength and range of motion were normal, as was radiographic imagery of the hands and feet.  The examiner diagnosed the Veteran with left hand paresthesia, right hand paresthesia, right foot paresthesia and left foot paresthesia, all secondary to overexertion syndrome.  

Records from February 2009 indicate that the Veteran reported continuing bilateral hand and wrist pain.  Radiographic imagery revealed mild ulna positive variance in the right wrist.  There was apparent mild digital soft tissue swelling in the second and third digits without osseous abnormality.  There were no visible erosions or arthritic changes.  Mild deformity of the fifth metacarpal diaphysis was suggestive of an old healed fracture.  Tests for neurological dysfunction of the wrist were performed.  The wrists showed no abnormalities.  Phalen's maneuver did not show hand numbness or tingling in the median nerve distribution, providing evidence against this claim.  

Private treatment records from March 2009 indicate that the Veteran complained of bilateral hand and wrist pain.  Mild limitations were noted, providing more evidence against this claim.  Range of motion was normal.  Compression test was negative, but Phalen's test was positive at 40 seconds.  

Records from July 2009 and August 2009 indicate continued treatment for right hip pain.  Radiographic imagery did not reveal any evidence of fracture or degenerative joint disease.  

In his March 2010 Substantive Appeal (VA Form 9) the Veteran stated that his conditions cause him constant pain and have a significant impact on his life.  He stated this it is difficult for him to repair his vehicle or home when he is unable to hold a wrench, saw or hand tools.  He also stated that he cannot stand for long periods of time because his feet go numb and that he also has a hard time walking up and down stairs.  

In June 2010 the Veteran was afforded an additional VA fee-based examination in support of his increased rating claims.  During that examination the Veteran reported that he has tingling of the skin on his hands and feet.  He also reported pain in his right hip.  He stated that he has moderate to severe flare-ups of his hip pain approximately twice a week, lasting for about a day.  

All physical findings were normal and there was no muscle wasting, muscle atrophy or loss of fine motor control, providing highly probative evidence against this claim.  Sensory function was entirely normal.  Range of motion studies for the left hip revealed flexion to 82 degrees, extension to 16 degrees, adduction to 15 degrees, abduction to 33 degrees, external rotation to 26 degrees and internal rotation to 9 degrees.  The examiner noted that there was pain with range of motion, but no fatigue, weakness, lack of endurance or incoordination.  Additional loss upon repetitive range of motion was noted, with 3 additional degrees lost on adduction and 1 additional degree lost on abduction.  The examiner continued the previous diagnoses of episodic paresthesia of the bilateral hands secondary to overexertion syndrome, paresthesia of the bilateral fee secondary to overexertion syndrome and femoral acetabular impingement syndrome of the right hip, status-post labral debriding osteochondroplasty.  Concurrent radiographic imagery of the hip did not reveal any evidence of fracture, dislocation, soft tissue swelling or other abnormality, providing more highly probative evidence against these claims.  

Hip Disorder

As noted, the Veteran has claimed entitlement to a rating in excess of 10 percent for his service-connected right hip disorder.  The Veteran's right hip disorder has been rated based on the limited and painful motion associated with that joint.  38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (38 C.F.R. § 4.59 is not limited to disabilities involving arthritis).

Entitlement to a rating in excess of 10 percent may only be demonstrated based additional limitation of motion or other specific clinical findings.  In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from zero to 125 degrees, and that normal hip abduction is from zero to 45 degrees.

Under Diagnostic Code 5251, for limitation of extension of the thigh, a maximum rating of 10 percent is assigned for limitation of extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, a 10 percent disability rating is assigned for flexion of the thigh limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  For the next higher rating of 20 percent, there must be limitation of flexion to 30 degrees.  Id.

Under Diagnostic Code 5253, a 10 percent rating is assigned when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  Where there is limitation of thigh abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  Id.

After a thorough review of the entirety of the evidence of record, the Board finds that a disability rating in excess of 10 percent for the Veteran's service-connected right hip disorder is not warranted for any time during the appeal period.   With respect to range of motion, the Veteran's clinical findings do not demonstrate flexion limited to 30 degrees, limitation of abduction beyond 10 degrees or limitation of extension to 5 degrees.  In fact, the evidence of record demonstrates findings that fall well short of the criteria for even compensable limitation of motion under Diagnostic Codes 5251, 5252 and 5253.  Even in light of the Veteran's subjective complaints, the overall lay and medical evidence demonstrates that, even when considering functional loss due to pain, weakness, fatigability, or incoordination, the Veteran's overall left hip motion does not meet, or more nearly approximate, the criteria for a compensable rating under Diagnostic Codes 5251, 5252 and 5253.  Without these subjective complaints, there would be no basis for the current evaluation.   

The Board has also considered the applicability of other potentially applicable diagnostic codes.  Other diagnostic codes related to the hip include Diagnostic Code 5250 for ankylosis of the hip, Diagnostic Code 5254 for flail joint, and Diagnostic Code 5255 for impairment of the femur. The medical evidence does not indicate the Veteran's right hip disorder has resulted in a flail joint or impairment of the femur, and so Diagnostic Codes 5254 and 5255 are inapplicable.  Furthermore, Diagnostic Code 5250 is also inapplicable as no form of ankylosis has been demonstrated.  See generally Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure).

In short, the medical evidence does indicate that the Veteran's right hip is manifested by complaints of pain and limitation of motion.  However, that evidence does not indicate range of motion results warranting a higher rating under Diagnostic Codes 5251, 5252 or 5253.  The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  In fact, the RO has stated that the 10 percent rating already assigned was based on functional loss due to pain noted in the Veteran's private and VA treatment records and VA examination reports.  There is no evidence of any symptomatology warranting a rating in excess of 10 percent under any of the applicable diagnostic codes.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's right hip disorder has required frequent hospitalization, or that manifestations of that disability have, at any point, exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the lay and medical evidence is against an initial rating greater than 10 percent for the Veteran's right hip disorder for any time during the appeal period.  To the extent that the Veteran argues entitlement to a higher rating, the Board places greater probative value on the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the disability in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).




Paresthesia

The Veteran has also claimed entitlement to compensable initial ratings for his service-connected bilateral hand and foot paresthesia.  Each of these conditions has been rated as noncompensably disabling.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost of impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involves, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).  

The Veteran's bilateral hand paresthesias have been rated pursuant to Diagnostic Code 8599-8515 and his bilateral foot paresthesias have been rated pursuant to Diagnostic Code 8599-8522.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.127 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurologic system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2011).  Diagnostic Codes 

Compensable ratings for any of those conditions require, at a minimum, mild incomplete paralysis of the associated nerve.  

After a thorough review of the entirety of the evidence of record, the Board finds that compensable disability ratings for the Veteran's service-connected bilateral hand and foot paresthesia are not warranted for any time during the appeal period.  As noted above, compensable ratings are only warranted where there is evidence of at least mild or moderate incomplete paralysis of the affected region.  Here, the medical evidence indicates that the Veteran has full motor strength and no muscle atrophy or impairment to reflexes.  Repeated neurological testing has shown no abnormalities and no muscle wasting, atrophy or loss of fine motor control.  Sensory function has been found to be entirely normal.  While the Veteran has occasionally reported pain his recent statements only reference manifestations of intermittent tingling and numbness.  Accordingly, while there may be some small problems, there is no evidence of even mild incomplete paralysis because there is no evidence of any functional impact aside from complaints of tingling and numbness which does not meet the standards of mild incomplete paralysis.  This is particularly true in light of the objective evidence and testing of record, which consistently had difficulties even establishing the existence of the disability, let alone providing the basis for a compensable disability.  In any event, even if we assume the disabilities at issue exist, the minimal nature of the difficulty is consistently indicated from a review of the post-service records.     

Without evidence of at least mild incomplete paralysis of the Veteran's hands or feet the Board finds that there is no basis upon which to grant compensable ratings for the Veteran's bilateral hand and foot paresthesia.  The Board has considered the applicability of alternative diagnostic codes, but has determined that there is no applicable diagnostic code under which the Veteran may be granted compensable ratings.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's bilateral hand and foot paresthesia have required frequent hospitalization, or that manifestations of that disability have, at any point, exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the lay and medical evidence is against an initial compensable rating for the Veteran's bilateral hand and foot paresthesia for any time during the appeal period.  To the extent that the Veteran argues entitlement to compensable ratings, the Board places greater probative value on the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the disabilities at issue.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in May 2008 and April 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist. 

ORDER

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected right hip disorder is denied. 

Entitlement to a compensable initial rating for the Veteran's service-connected episodic paresthesia of the right hand, secondary to overexertion syndrome, is denied.  

Entitlement to a compensable initial rating for the Veteran's service-connected episodic paresthesia of the left hand, secondary to overexertion syndrome, is denied.  

Entitlement to a compensable initial rating for the Veteran's service-connected paresthesia of the right foot, secondary to overexertion syndrome, is denied.  

Entitlement to a compensable initial rating for the Veteran's service-connected paresthesia of the left foot, secondary to overexertion syndrome, is denied.  

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


